MEMORANDUM **
Siknaber Pawal (also known as Sikander Pawar), a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen so he could apply for asylum based on changed circumstances. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the BIA’s denial of a motion to reopen for abuse of discretion, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and we deny the petition for review.
*566The BIA did not abuse its discretion in denying Pawal’s motion to reopen as untimely where Pawal filed the motion more than fifteen months after the BIA’s final order of removal, see 8 C.F.R. § 1003.2(c)(2), and failed to submit any evidence of changed country conditions in India that would excuse the late filing, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (requiring circumstances to “have changed sufficiently that a petitioner who previously did not have a legitimate claim for asylum now has a well-founded fear of future persecution”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.